Citation Nr: 0612300	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Paul, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claims seeking entitlement to service connection 
for a back and neck condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

This case was certified and transferred to the Board in July 
2005.  In August 2005, the Board received additional evidence 
from the RO which had been submitted by the veteran's 
representative in support of his appeal.  The evidence 
consisted of the following:

Contact information for J. K., who had previously 
submitted a buddy statement on behalf of the veteran; a 
letter from the veteran's parents dated May 2005 
regarding a tank accident during service; medical 
records from the Winsted Clinic dated September 1978 to 
February 1989; medical records from Glencoe Regional 
Health Services dated August 2003; and medical records 
from the Lakeview Clinic dated September 1985 to May 
2004.

Pursuant to 38 C.F.R. § 20.1304, this evidence must be 
referred to the agency of original jurisdiction (AOJ) for 
review, unless this procedural right is waived by the 
appellant or his representative.  In a New Evidence Response 
Form dated March 2006, the veteran denied waiver and 
requested that his case be remanded to the AOJ.



Accordingly, the case is REMANDED for the following action:

The veteran's claims shall be 
readjudicated, to include consideration of 
the above identified additional evidence.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

